Citation Nr: 0208236	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Whether claimed dental expenses for the years 1989, 1990 and 
1991 were reported in a timely manner to be used to reduce 
the veteran's countable income.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 notification of the RO that 
explained a March 1996 recalculation of the veteran's 
pension, based on consideration of unreimbursed medical 
expenses.  Thereafter, the veteran submitted several letters 
expressing disagreement with that decision; however, the RO 
characterized a January 1997 letter as a notice of 
disagreement.  A statement of the case was issued later that 
same month.  Correspondence received from the veteran in 
April 1997 was accepted by the RO as a substantive appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran submitted information regarding unreimbursed 
dental expenses for the years 1989, 1990 and 1991 in February 
1996.


CONCLUSION OF LAW

Evidence of unreimbursed dental expenses for the years 1989, 
1990 and 1991 was not submitted in a timely manner.  
38 C.F.R. §§ 3.109, 3.160 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 1997 statement of the case and various 
correspondence from the RO (particularly a May 1997 letter), 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The Board notes that neither the veteran nor 
his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board's decision in 
this case turns on the procedural facts, which are not in 
dispute, and on the applicable law, which is also clear.  
Thus, under these circumstances, a remand would serve no 
useful purpose and would exalt form over substance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  VA has satisfied its duties 
to inform and assist the veteran in this case with respect to 
the issue addressed herein.  Further development of this 
claim and further expending of VA's resources with respect to 
it are not warranted.  Thus, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In March 1989, the RO received the veteran's initial 
Application for Compensation or Pension.  In an April 1989 
rating decision, service connection for hearing loss was 
denied.  The veteran was notified of that decision in May 
1989.  In a second May 1989 letter, the RO notified the 
veteran that his claim for disability pension had been 
approved, effective from April 1, 1989.  The RO advised the 
veteran that VA pays pension to make up the difference 
between countable annual income and the maximum annual rate.  
The RO further noted that the current award action was based 
on the veteran's countable income as reported by him.  The 
veteran was advised that the rate of pension is directly 
related to his income and any changes in income were to be 
reported immediately.  

In a February 1990 letter to the veteran, the RO noted that 
an Eligibility Verification Report (EVR) sent to him in 
December 1989 had not been returned.  In a response received 
at the RO in March 1990, the veteran indicated that he had 
never received the EVR; he reported his income for the 
periods requested by the RO.

In a March 1990 letter, the notified the veteran that his 
pension award had been amended based on countable income as 
reported by him.  

A similar letter was sent to the veteran in January 1991. 

In EVRs submitted in February 1993 and January 1994, the 
veteran provided information regarding medical insurance 
expenses which he had incurred and which he understood should 
be considered in determining his pension amount.

In a statement received in February 1996, the veteran 
submitted information regarding medical expenses incurred for 
dental treatment during 1989, 1990, 1991, 1994 and 1995.  

In March 1996, the RO notified the veteran that his monthly 
pension amount had been changed after consideration of 
unreimbursed medical expenses reported by him.  The veteran, 
who does not reside within the United States, was also 
advised that is he had any questions or wanted to report any 
changes, he could call or visit the nearest American Embassy 
or Consulate for assistance.  In a letter received at the RO 
in April 1996, the veteran questioned the medical expenses 
detailed in the March 1996 correspondence from the RO, 
specifically, the reimbursement for dental expenses.  

In an April 1996 response, the RO detailed the monthly 
pension rate, effective dates and reasons for changes in the 
rates for the period February 1, 1994 through January 1, 
1996.  The RO detailed income and expenses which were 
considered and specifically noted that unreimbursed dental 
expenses incurred by the veteran during 1989, 1990 and 1991 
were not considered because the time lime for submitting that 
information had expired.  

As noted above, the veteran disagreed with that 
determination.  He argues, in essence, that the dental 
expenses incurred during 1989, 1990 and 1991 should be 
considered even though that information was submitted late 
because he relied upon faulty information in completing his 
claim.  In a June 1996 letter to the RO, the veteran stated 
that when he became aware in 1989 that he was eligible for 
"recouping" expenses for private health insurance, he went 
to the Consulate for assistance in submitting that 
information.  He also brought information regarding expenses 
for dental care incurred during that same year.  He reported 
that the employees at the Consulate told him at that time 
that dental expenses were not eligible for reimbursement and 
therefor, he did not submit any of them after that.  It 
wasn't until 1995 when he read a bulletin sent by VA which 
indicated that such expenses could be "recouped" that he 
submitted the information. 

In a July 1996 response to the veteran, the RO attempted to 
explain the information the veteran had received regarding 
the dental expenses and indicated that there may have been 
some confusion with the reimbursement obtained through the 
Federal Medical Program which is separate from VA.  

In a December 1996 letter to the veteran, the supervisor of 
the Federal Benefits Unit of the American Embassy confirmed 
that that office had been informed by VA in 1990 that no 
dental expenses were being reimbursed and then passed that 
information on to the veteran.  The supervisor noted that her 
office may have misunderstood the information obtained from 
VA; however, that is why the veteran did not make a timely 
claim of his dental expenses.

In a May 1997 letter to the veteran, the RO reiterated the 
reasons why the unreimbursed dental expenses for 1989, 1990 
and 1991 could not be considered and again noted that the 
erroneous information provided by the American Embassy did 
not refer to a VA program.  

II.  Analysis

Where pension payments were not made or were made at a lower 
rate because of anticipated income, pension may be awarded or 
increased in accordance with the facts found but not earlier 
than the beginning of the appropriate 12-month annualization 
period if satisfactory evidence is received within the same 
or the next calendar year.  38 C.F.R. § 3.660(b)(1) (2001). 

The veteran is not arguing that he had no notice of the need 
to submit the evidence of dental expenses within a certain 
time period; rather, he maintains that he was told that the 
expenses themselves were not reimbursable and therefore, he 
didn't submit the information.  

The veteran bases his contention on the fact that he received 
erroneous information from an employee at the American 
Embassy regarding the dental expenses.  That employee, whom 
the Board notes is not a VA employee, has submitted a 
statement in support of the veteran, stating that the 
information was initially given to that employee by VA.  
Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29 (1994) (relying on OPM v. Richmond, 
496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)).  The 
statute in this case specifically provides that satisfactory 
evidence of entitlement (i.e., report of unreimbursed dental 
expenses) to a higher rate of pension must be submitted 
within a specific time period.  Although the veteran may have 
received erroneous advice from the federal benefits counselor 
at the American Embassy, the applicable laws and regulations 
clearly require that the medical expense information be 
submitted within a specific time period to be considered when 
determining countable income for pension.  The veteran's 
expense information was not submitted in a timely manner and 
as such, he is not entitled to a higher rate of pension based 
on estoppel.  See also Walker v. Brown, 8 Vet. App. 356, 359 
(1995). 

Equitable tolling may be an available remedy if the veteran 
can show he was misled by VA, and that he reasonably relied 
on the misrepresentation by neglecting to file a timely 
appeal.  In the present case, however, the evidence does not 
show that.  The misinformation was not provided by an 
employee of VA.  In addition, even assuming that the 
misinformation had been provided by VA, there is no 
indication that it was intentional or part of an effort to 
defeat the veteran's right to appeal or induce or cause him 
to miss a statutory deadline either intentionally or 
otherwise.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. 
Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990); see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).

As the veteran's unreimbursed dental expenses for the years 
1989, 1990 and 1991 were not received in a timely manner, 
those expenses cannot be considered in determining the 
veteran's countable income.  

Finally, the Board notes that the veteran has requested 
equitable relief under the provisions of 38 U.S.C.A. § 503 
(West 1991).  A grant of equitable relief is solely within 
the discretion of the Secretary of Veterans Affairs.  It is 
not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  


ORDER

As the claimed dental expenses for the years 1989, 1990 and 
1991 were not reported in a timely manner, the appeal is 
denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

